DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

Status of Claims
•    The following is an office action in response to the communication filed 11/12/2021.
•    Claims 1-8 and 18-22 have been canceled.
•    Claims 9, 11-12, and 23-24 have been amended.
•    Claims 9-17 and 23-33 are currently pending and have been examined.

Information Disclosure Statement
	Information Disclosure Statements received 06/11/2021 has been reviewed and considered.
Response to Amendment
In light of Applicant’s amendments, filed on 11/12/2021, the claim objections have been withdrawn.

Priority

The examiner acknowledges that the instant application is a national stage entry of PCT/JP2017/022125, filed 06/15/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-17 and 23-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 9-17 and 25-33 are directed to a machine, Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
Taking claim 9 as representative, claim 9 recites at least the following limitations that are believed to recite an abstract idea: 
receiving an operational instruction from a user; 
acquiring, upon receipt of the operational instruction, product information and user information, the product information including information about one or more recommended products and the user information including an indication of one or more products under purchase consideration and/or previously purchased; 
generating a plurality of presentations based on the acquired information, the plurality of presentations including a first presentation in which information about a product registered in a first classification which is a classification of a product recommended by a system is displayed, a second presentation in which information about a product registered in a second classification which is a classification of a product under purchase consideration by the user is displayed, a third presentation in which information about a product registered in a third classification which is a classification of a product purchased by the user is displayed, and a fourth presentation in which detailed information about a product registered in the first classification is displayed, wherein each of the first, second, and third presentations includes an operational instruction input on first, second, and third areas arranged in this order and configured to switch between display of the first, second, and third presentations in response to selection by the user, the first operational instruction input area corresponding to the first presentation, the second operational instruction input areas corresponding to the second presentation, and the third operational instruction input area corresponding to the third presentation, wherein the information about a product registered in the first classification includes a first designated input area configured to receive an input from the user; 
selectively displaying the first, second, or third presentations in response to user activation of the first, second, or third operational instruction input areas, 
wherein the first presentation further includes one or more registering operation instruction input areas and, upon selection of a first registering operation instruction input area, registering a first product registered in the first classification as newly registered in the second classification, and 
the second presentation further includes one or more purchased operation instruction input areas and, upon selection of a first purchased operation instruction input area, registering a second product registered in the second classification as newly registered in the third classification and unregistering the second product from the second classification, 
upon selection of the first registering operation instruction input area and/or the first purchased operation instruction input area sending information to a system to update the product information and/or the user information; and
selectively displaying the fourth presentation in response to user activation of the first designated input area in the information about a product registered in the first classification.
The above limitations recite the concept of categorizing user purchasing information.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. As discussed in at least [0001] of the specification, the invention relates to purchase of products, a sales activity. Independent claims 23 and 24 recite similar limitations as claim 9 and, as such, falls within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 9, 23, and 24 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the Alice/Mayo test, claims 9, 23, and 24 recite additional elements, such as an apparatus, a display, a processor, a memory, a database, display screens, operational instruction inputs, a server, transmitting information, and a medium. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 9, 23, and 24 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract Alice, claims 9, 23, and 24 merely recite a commonplace business method (i.e., categorizing user purchasing information) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 9, 23, and 24 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 9, 23, and 24 specifying that the abstract idea of categorizing user purchasing information is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 9, 23, and 24 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 9, 23, and 24 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 9, 23, and 24 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include 
Returning to independent claims 9, 23, and 24, these claims recite additional elements, such as an apparatus, a display, a processor, a memory, a database, display screens, operational instruction inputs, a server, transmitting information, and a medium. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 9, 23, and 24 are manual processes, e.g., receiving information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 9, 23, and 24 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 9, 23, and 24 specifying that the abstract idea of categorizing user purchasing information is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 9, 23, and 24 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 9, 23, and 24 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 10-17 and 25-33, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 10-17 and 25-33 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 11-17 and 25-32 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 10 and 33 further recites the additional element of a tab display and artificial intelligence.  Similar to the discussion above under Prong Two of Step 2A, although this additional computer-related elements is recited, claims 10 and 33 merely invokes such additional element as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Further, this limitation generally link the use of the abstract idea to a particular technological environment or field of use.  As such, under Step 2A, dependent claims 10-17 and 25-33 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 9, 23, and 24, dependent claims 10-17 and 25-33, analyzed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-17 and 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Cohen et al. (US 8195529 B1), hereinafter Cohen, in view of previously cited Lawrence et al. (US 20150154686 A1), hereinafter Lawrence, in view of previously cited Szulczewski et al. (US 20160328727A1), hereinafter Szulczewski.

	In regards to claim 9, Cohen discloses an electronic apparatus (Cohen: [abstract]) comprising:
a display (Cohen: Col. 4, Ln. 50-55 – “a display interface”); 
a processor (Cohen: Col. 4, Ln. 47-55 – “a processor”); and
a memory storing instructions which, when executed by the processor, causes the processor to perform processes of (Cohen: Col. 5, Ln. 10-17 – “The processor 202 is configured to operate in accordance with programming instructions stored in a memory, such as the memory 210”):
receiving an operational instruction from a user (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “controls are provided to…view gifts/items on the list…and view a purchase history of items related to this gift list”);
acquiring, upon receipt of the operational instruction, product information and user information from a database, the product information including information about one or more recommended products and the user information including an indication of one or more products under purchase consideration and/or previously purchased (Cohen: Col. 6, Ln. 60-Col. 7, Ln. 5 and Fig. 4 – “information stored in a user record 402 residing in the user data store 310 (FIG. 3)…user record 402 includes a gift list store 406 that holds any number of gift lists that have been created by the user…a gift list may also include system-supplied recommendations, such as recommendations 424 and 426…user record 402 also is shown as including the user's purchase history 404”; Col. 9, Ln. 48-Col. 10, Ln. 5 – “controls are provided to…view gifts/items on the list…and view a purchase history of items related to this gift list”);
generating a plurality of display components based on the acquired information, the plurality of display components including a first display component in which information about a product registered in a first classification which is a classification of a product recommended by a server is displayed, a second display component in which information about a product registered in a second classification which is a classification of a product under purchase consideration by the user is displayed, a third display component in which information about a product registered in a third classification which is a classification of a product purchased by the user is displayed, and a fourth screen in which detailed information about a product registered in the first classification is displayed, wherein each of the first, second, and third display components are associated with an operational instruction input on first, second, and third areas configured to select display of the first, second, and third display components in response to a selection by the user, the first operational instruction input area corresponding to the first display component, the second operational instruction input area corresponding to the second display component, and the third operational instruction input area corresponding to the third display component, wherein the information about a product registered in the first classification includes a first icon (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list…displayed are system-supplied recommendations, such as recommendations 626 and 628, based on user-provided information regarding the targeted person;” Col. 5, Ln. 57-65 – “the network shopping service 110 may comprise one or multiple servers;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift)…each gift list created by the user is displayed, as indicated by gift lists 910-914, and controls are provided to…view gifts/items on the list…and view a purchase history of items related to this gift list”; Col. 8, Ln. 16-20 and Fig. 6B – “FIGS. 6A and 6B are pictorial diagrams illustrating browser displays 602 showing an item 606 offered for sale by a typical vendor via e-commerce activities. Moreover, FIGS. 6A and 6B further illustrate at least one path for how a user might add the browsed item to a gift list”; (Examiner Note: the recommendations (as displayed on the gift list) are the first display component and the product photos are icons, the gift list is the second display component, and the purchase history is the third display component; the operational instruction on the first area is addition of an item to a gift list which causes recommendation display, second area is “saved gifts” link in Fig. 9, and third area is “History” link in Fig. 9);
selectively displaying the first, second, or third display components in response to user activation of the first, second, or third operational instruction input areas (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the 
wherein the first display component further includes one or more registering operation instruction input areas and the processor is further caused, upon selection of a first registering operation instruction input area, to register a first product registered in the first classification as newly registered in the second classification (Cohen: Col. 8, Ln. 2-13 – “as part of presenting information to a user in regard to one or more gift lists that the user has created, and in addition to listing those items that have been placed on the gift list by the user, the network shopping service 110 may also evaluate the gift list information 500 to identify additional items that the user might want to purchase for the targeted person. These recommended items may or may not be stored with the gift list, though if a user likes one of the recommendations, an actionable control is typically provided to store the recommended item on the gift list as a gift list item”), and
the second display component includes one or more purchased operation instruction input areas and the processor is further caused to register, upon selection of a first purchased operation instruction input area a second product registered in the second classification as newly registered in the third classification and unregistering the second product from the second classification (Cohen: Col. 8, Ln. 65-Col. 9, Ln. 3 and Fig. 6c – “In this illustrative display, the  and
the processor is further caused to transmit, upon selection of the first registering operation instruction input area and/or the first purchased operation instruction input area, information to a server to update the product information and/or the user information in the database (Cohen Col. 6, Ln. 51-57 – “The network interface is used by the gift list server 116 to communicate with…a consumer device in providing the gift list server's functionality. The user data store 310 is a data store that includes user records 312 corresponding to those users that take advantage of the gift list abilities of the gift list server 116”; Col. 8, Ln. 9-12 – “if a user likes one of the recommendations, an actionable control is typically provided to store the recommended item on the gift list as a gift list item”; Col. 8, Ln. 65-Col. 9, Ln. 3 and Fig. 6c – “user can add the gift item 606 to an electronic cart via control 622, which will take the item off the gift list and place it in the user's purchase history”); and 
selectively displaying the fourth screen (Col. 8, Ln. 16-20 and Fig. 6B – “FIGS. 6A and 6B are pictorial diagrams illustrating browser displays 602 showing an item 606 offered for sale by a typical vendor via e-commerce activities. Moreover, FIGS. 6A and 6B further illustrate at least one path for how a user might add the browsed item to a gift list”).
Cohen further discloses display components, including screens (Cohen: Figs. 4, 6A-C, 9). Cohen additionally discloses the first icon in the information about a product registered in the first classification (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list…displayed are system-supplied recommendations, such as recommendations 626 and 628, based on user-provided information regarding the targeted person”). Cohen further discloses display of a wish-
yet Cohen does not explicitly disclose that the display components comprise screens; that an icon comprises a designated input area configured to receive an input from the user; that each of the first, second, and third display components includes an operational instruction input on first, second, and third areas arranged in this order which allows from the user to switch between display of the first, second, and third screens; and displaying a screen in response to user activation of a designated input area. 
However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including that the first, second, and third display components comprise screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the ‘registry builder’ tab 310b, in some implementations, the user selects the ‘what's new’ tab 310a to review new baby products available for purchase or the ‘my items’ tab 310c…products presented upon selection of the ‘my items’ tab 310c include…other user data such as previous purchase behavior”; e.g., the first screen is the “what’s new”, the second screen is “registry builder”, and the third screen is “my items”); and
that each of the first, second, and third display components includes an operational instruction input on first, second, and third areas arranged in this order which allows from the user to switch between display of the first, second, and third screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the ‘registry builder’ tab 310b, in some implementations, the user selects the ‘what's new’ tab 310a to review new baby products available for purchase or the ‘my items’ tab 310c…products presented upon selection of the ‘my items’ tab 310c include…other user data such as previous purchase behavior” (Examiner note: 
It would have been obvious to one of ordinary skill in the art to include in the shopping list apparatus, as taught by Cohen, the ability that the first, second, and third display components comprise screens; and that each of the first, second, and third display components includes an operational instruction input on first, second, and third areas arranged in this order which allows from the user to switch between display of the first, second, and third screens, as taught by Lawrence, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Cohen, to include the teachings of Lawrence, in order to review products that are new or purchased (Lawrence: [0034]).
Additionally, Szulczewski teaches a similar shopping method (Szulczewski: [abstract]), including 
that an icon comprises a designated input area configured to receive an input from the user (Szulczewski: [0036] and Fig. 2 – “Each selectable frame (e.g., 231) displays a sample image of a corresponding product”); and 
displaying a screen in response to user activation of a designated input area (Szulczewski: [0036] and Fig. 2 – “A user can select a product frame, causing the client application 152 to present another user interface (a detail product page) displaying further information of the corresponding product”; [0039] and Fig. 3B – “an item detail page (e.g., product detail page) 310, as illustrated in FIG. 3B. The product detail page 310”).
that an icon comprises a designated input area configured to receive an input from the user; and displaying a screen in response to user activation of a designated input area as taught by Szulczewski because page displays are well-known and the use of it in a shopping setting would have allowed a user to complete a shopping experience more quickly (Szulczewski: [0080]).

In regards to claim 10, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 9. Cohen further discloses the first, second and third operational instruction input areas (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list”; Fig. 9 –  “saved gifts” link, and the “History” link), 
Yet Cohen does not explicitly disclose wherein each of the input areas corresponds to a tab display on the first, second, and third screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including wherein each of the input areas corresponds to a tab display on the first, second, and third screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior” (Examiner note: 310a is the first image part, 310b is the second image part, and 310c is the third image part and they are all tabs in Fig. 3).


In regards to claim 11, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 9. Cohen further discloses wherein the processor causes the display to display a fifth display component in which detailed information about a product registered in the second classification is displayed and a sixth display component in which detailed information about a product registered in the third classification is displayed (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift)” (Examiner Note: 606 in Fig. 6c is a fifth display component; and section 902 of Fig. 9 is a sixth display component),
yet Cohen does not explicitly disclose display components comprising screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior”).


In regards to claim 12, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 10. Cohen further discloses wherein the processor causes the display to display a fifth display component in which detailed information about a product registered in the second classification is displayed and a sixth display component in which detailed information about a product registered in the third classification is displayed (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list…displayed are system-supplied recommendations, such as recommendations 626 and 628, based on user-provided information regarding the targeted person;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift)” (Examiner Note: 626 and 628 in Fig. 6c are a fourth display component; 606 in Fig. 6c is a fifth display component; and section 902 of Fig. 9 is a sixth display component),
yet Cohen does not explicitly disclose display components comprising screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9.

In regards to claim 13, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 11. Cohen further discloses wherein in each of the fifth and sixth display components, information which is not included in the fourth display component and which the user can input is included (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list;” Col. 9, Ln. 1-3 – “control 624, or simply return to shopping via control 630;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift) and includes a link 903 to associate purchased items to gift lists” (Examiner Note: 624 and 603 are the additional information in the fifth image; 903 is the additional information in the sixth image)),
yet Cohen does not explicitly disclose display components comprising screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9.

In regards to claim 14, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 12. Cohen further discloses wherein in each of the fifth and sixth display components, information which is not included in the fourth display screen and which the user can input is included (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list;” Col. 9, Ln. 1-3 – “control 624, or simply return to shopping via control 630;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift) and includes a link 903 to associate purchased items to gift lists” (Examiner Note: 624 and 603 are the additional information in the fifth image; 903 is the additional information in the sixth image. The fourth screen does not have, in the case of the fifth image, 624 and 603, and in the case of the sixth image, 903, and accordingly these components are not included in the fourth screen.)),
yet Cohen does not explicitly disclose display components comprising screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9.

In regards to claim 15, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 13. Cohen further discloses wherein there is a number of items of information in the sixth display component which the user can input and there is the number of items of information in the fifth display component which the user can input (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list;” Col. 9, Ln. 1-3 – “control 624, or simply return to shopping via control 630;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift) and includes a link 903 to associate purchased items to gift lists”), 
yet Cohen does not explicitly disclose that the display components comprising screens, and the number of items of information in the sixth display component is larger than the number of items in the fifth display component. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9.
Additionally, Szulczewski teaches shopping interfaces (Szulczewski: [0048]), including that the number of items of information in the sixth display component is larger than the number of items in the fifth display component (Szulczewski: [0048] and Fig. 7A – “FIGS. 7A-7D illustrate user interfaces through which users can submit or view ratings of items (e.g., products) the users purchased through the online marketplace implemented by the server system 122. In some embodiments, the user interfaces illustrated in FIGS. 7A-7D may be presented to the user as part of method for submitting or viewing ratings of items. FIG. 7A illustrates an example item order history page (e.g., product order history page) 701 presented by the client application 152. In response to user selection of an "Edit Rating" icon 705, the client application 152 presents a rating page 711, as illustrated in FIG. 7B” (Examiner note: Fig. 7A displays 4 information items the user may input, compare this to Fig. 6C, for example, which has fewer information items the user may input).
It would have been obvious to one of ordinary skill in the art to include in the shopping list apparatus, as taught by Cohen/Lawrence, the ability that the number of items of information in the sixth display component is larger than the number of items in the fifth display component, as taught by Szulczewski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the 

In regards to claim 16, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 14. Cohen further discloses wherein there is a number of items of information in the sixth display component which the user can input and there is the number of items of information in the fifth display component which the user can input (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list;” Col. 9, Ln. 1-3 – “control 624, or simply return to shopping via control 630;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift) and includes a link 903 to associate purchased items to gift lists”), 
yet Cohen do not explicitly disclose that the display components comprising screens, and the number of items of information in the sixth display component is larger than the number of items in the fifth display component. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior”).

Additionally, Szulczewski teaches shopping interfaces (Szulczewski: [0048]), including that the number of items of information in the sixth component is larger than the number of items in the fifth component (Szulczewski: [0048] and Fig. 7A – “FIGS. 7A-7D illustrate user interfaces through which users can submit or view ratings of items (e.g., products) the users purchased through the online marketplace implemented by the server system 122. In some embodiments, the user interfaces illustrated in FIGS. 7A-7D may be presented to the user as part of method for submitting or viewing ratings of items. FIG. 7A illustrates an example item order history page (e.g., product order history page) 701 presented by the client application 152. In response to user selection of an "Edit Rating" icon 705, the client application 152 presents a rating page 711, as illustrated in FIG. 7B” (Examiner note: Fig. 7A displays 4 information items the user may input, compare this to Fig. 6C, for example, which has fewer information items the user may input).
It would have been obvious to one of ordinary skill in the art to include in the shopping list apparatus, as taught by Cohen/Lawrence, the ability that the number of items of information in the sixth component is larger than the number of items in the fifth component, as taught by Szulczewski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time 

In regards to claim 17, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 11. Cohen further discloses wherein a relative position on the fourth display component of an image element which is included in the fourth screen and which can be selected by the user in order to allow the user to newly register a product registered in the first classification in the second classification differs from a relative position on the fifth display component of an image element which is included in the fifth display component and which can be selected by the user in order to allow the user to newly register a product registered in the second classification in the third classification (Cohen: Col. 8, Ln. 16-20 and Fig. 6B – “FIGS. 6A and 6B are pictorial diagrams illustrating browser displays 602 showing an item 606 offered for sale by a typical vendor via e-commerce activities. Moreover, FIGS. 6A and 6B further illustrate at least one path for how a user might add the browsed item to a gift list” Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list;” Col. 9, Ln. 1-3 – “control 624, or simply return to shopping via control 630;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift) and includes a link 903 to associate purchased items to gift lists” (Examiner Note: the image element of adding an item to a registry/wish list/gift list of Fig. 6A is the image element of the fourth screen and the image element of the fifth image is 622, which differs in relative position),
display components comprising screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9.


In regards to claim 23, Cohen discloses a display method (Cohen: [abstract]) comprising:
acquiring, upon receipt of an operational instruction from a user, product information and user information from a database, the product information including information about one or more recommended products and the user information including an indication of one or more products under purchase consideration and/or previously purchased (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “controls are provided to…view gifts/items on the list…and view a purchase history of items related to this gift list”; Col. 6, Ln. 60-Col. 7, Ln. 5 and Fig. 4 – “information stored in a user record 402 residing in the user data store 310 (FIG. 3)…user record 402 includes a gift list store 406 that holds any number of gift lists that have been created by the 
generating a plurality of display components based on the acquired information, the plurality of display components including a first display component in which information about a product registered in a first classification which is a classification of a product recommended by a server is displayed, a second display component in which information about a product registered in a second classification which is a classification of a product under purchase consideration by the user is displayed, a third display component in which information about a product registered in a third classification which is a classification of a product purchased by the user is displayed, and a fourth screen in which detailed information about a product registered in the first classification is displayed, wherein each of the first, second, and third display components is associated with an operational instruction input on first, second, and third areas configured to select display of the first, second, and third display components in response to a selection by the user, the first operational instruction input area corresponding to the first display component, the second operational instruction input area corresponding to the second display component, and the third operational instruction input area corresponding to the third display component, wherein the information about a product registered in the first classification includes a first icon (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list…displayed are system-supplied recommendations, such as recommendations 626 and 628, based on user-provided information regarding the targeted person;” Col. 5, Ln. 57-65 – “the network shopping 
selectively displaying the first, second, or third display components in response to user activation of the first, second, or third operational instruction input areas (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user”; Col. 9, Ln. 48-Col. 10, Ln. 5 – “controls are provided to…view gifts/items on the list…and view a purchase history of items related to this gift list” (Examiner Note: the recommendations on the gift list are the first display component, the gift list is the second display component, and the purchase history is the third display component; the operational instruction on the first area is addition of an item to a gift list which causes recommendation display, second area is “saved gifts” link in Fig. 9, and third area is “History” link in Fig. 9);
wherein the first display component further includes one or more registering operation instruction input areas and the method further includes registering, upon user selection of a first registering operation instruction input area, a first product registered in the first classification as newly registered in the second classification (Cohen: Col. 8, Ln. 2-13 – “as part of presenting information to a user in regard to one or more gift lists that the user has created, and in addition to listing those items that have been placed on the gift list by the user, the network shopping service 110 may also evaluate the gift list information 500 to identify additional items that the user might want to purchase for the targeted person. These recommended items may or may not be stored with the gift list, though if a user likes one of the recommendations, an actionable control is typically provided to store the recommended item on the gift list as a gift list item”), and
the second display component further includes one or more purchased operation instruction input areas and the method further includes registering, upon selection of a first purchased operation instruction input area, a second product registered in the second classification as newly registered in the third classification and unregistering the second product from the second classification (Cohen: Col. 8, Ln. 65-Col. 9, Ln. 3 and Fig. 6c – “In this illustrative display, the user can add the gift item 606 to an electronic cart via control 622, which will take the item off the gift list and place it in the user's purchase history”), and
the method further includes transmitting, upon selection of the first registering operation instruction input area and/or the first purchased operation instruction input area, information to a server to update the product information and/or the user information in the database (Cohen Col. 6, Ln. 51-57 – “The network interface is used by the gift list server 116 to communicate with…a consumer device in providing the gift list server's functionality. The user data store 310 
selectively displaying the fourth screen (Col. 8, Ln. 16-20 and Fig. 6B – “FIGS. 6A and 6B are pictorial diagrams illustrating browser displays 602 showing an item 606 offered for sale by a typical vendor via e-commerce activities. Moreover, FIGS. 6A and 6B further illustrate at least one path for how a user might add the browsed item to a gift list”).
Cohen further discloses display components, including screens (Cohen: Figs. 4, 6A-C, 9). Cohen additionally discloses the first icon in the information about a product registered in the first classification (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list…displayed are system-supplied recommendations, such as recommendations 626 and 628, based on user-provided information regarding the targeted person”). Cohen further discloses display of a wish-list screen (Cohen: Fig 4 and 6C). Additionally, Cohen discloses that a purchase history may be viewed (Cohen: Col. 9, Ln. 48-Col. 10, Ln. 5),
yet Cohen does not explicitly disclose that the display components comprise screens; that an icon comprises a designated input area configured to receive an input from the user; that each of the first, second, and third display components includes an operational instruction input on first, second, and third areas arranged in this order which allows from the user to switch between display of the first, second, and third screens; and displaying a screen in response to user activation of a designated input area. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including that the first, second, and third display components comprise screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the ‘registry builder’ tab 310b, in some implementations, the user selects the ‘what's new’ tab 310a to review new baby products available for purchase or the ‘my items’ tab 310c…products presented upon selection of the ‘my items’ tab 310c include…other user data such as previous purchase behavior”; e.g., the first screen is the “what’s new”, the second screen is “registry builder”, and the third screen is “my items”); and
that each of the first, second, and third display components includes an operational instruction input on first, second, and third areas arranged in this order which allows from the user to switch between display of the first, second, and third screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the ‘registry builder’ tab 310b, in some implementations, the user selects the ‘what's new’ tab 310a to review new baby products available for purchase or the ‘my items’ tab 310c…products presented upon selection of the ‘my items’ tab 310c include…other user data such as previous purchase behavior” (Examiner note: 310a is the first area, 310b is the second area, and 310c is the third area and they are arranged from right to left in Fig. 3).
It would have been obvious to one of ordinary skill in the art to include in the shopping list apparatus, as taught by Cohen, the ability that the first, second, and third display components comprise screens; and that each of the first, second, and third display components includes an operational instruction input on first, second, and third areas arranged in this order which allows from the user to switch between display of the first, second, and third screens, as taught by Lawrence, since the claimed invention is merely a combination of old elements, and in the 
Additionally, Szulczewski teaches a similar shopping method (Szulczewski: [abstract]), including that an icon comprises a designated input area configured to receive an input from the user (Szulczewski: [0036] and Fig. 2 – “Each selectable frame (e.g., 231) displays a sample image of a corresponding product”); and 
displaying a screen in response to user activation of a designated input area (Szulczewski: [0036] and Fig. 2 – “A user can select a product frame, causing the client application 152 to present another user interface (a detail product page) displaying further information of the corresponding product”; [0039] and Fig. 3B – “an item detail page (e.g., product detail page) 310, as illustrated in FIG. 3B. The product detail page 310”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the page of Szulczewski in the apparatus of Cohen because Cohen already discloses selectable pages and Szulczewski is merely demonstrating that the page may be displayed according to an input. Additionally, it would have been obvious to have included that an icon comprises a designated input area configured to receive an input from the user; and displaying a screen in response to user activation of a designated input area as taught by Szulczewski because page displays are well-known and the use of it in a shopping setting would have allowed a user to complete a shopping experience more quickly (Szulczewski: [0006]).

In regards to claim 24, Cohen discloses a program stored in a non-transitory computer-readable recording medium, the program for allowing a computer including an electronic apparatus having an input unit and a display unit to execute procedures of (Cohen: [abstract]; Col. 4, Ln. 47-55, Col. 2, Ln. 25):
causing a processor to acquire, upon receipt of an operational instruction from a user, product information and user information from a database, the product information including information about one or more recommended products and the user information including an indication of one or more products under purchase consideration and/or previously purchased (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “controls are provided to…view gifts/items on the list…and view a purchase history of items related to this gift list”; Col. 6, Ln. 60-Col. 7, Ln. 5 and Fig. 4 – “information stored in a user record 402 residing in the user data store 310 (FIG. 3)…user record 402 includes a gift list store 406 that holds any number of gift lists that have been created by the user…a gift list may also include system-supplied recommendations, such as recommendations 424 and 426…user record 402 also is shown as including the user's purchase history 404”; Col. 9, Ln. 48-Col. 10, Ln. 5 – “controls are provided to…view gifts/items on the list…and view a purchase history of items related to this gift list”);
causing the processor to generate a plurality of display components based on the acquired information, the plurality of display components including a first display component in which information about a product registered in a first classification which is a classification of a product recommended by a server is displayed, a second display component in which information about a product registered in a second classification which is a classification of a product under purchase consideration by the user is displayed, a third display component in which information about a product registered in a third classification which is a classification of a product purchased by the user is displayed, and a fourth screen in which detailed information about a product registered in the first classification is displayed, wherein each of the first, second, and third display components is associated with an operational instruction input on first, second, and third areas configured to select display of the first, second, and third display components in response to a selection by the user, the first operational instruction input area corresponding to the first display component, the second operational instruction input area corresponding to the second display component, and the third operational instruction input area corresponding to the third display component, wherein the information about a product registered in the first classification includes a first icon (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list…displayed are system-supplied recommendations, such as recommendations 626 and 628, based on user-provided information regarding the targeted person;” Col. 5, Ln. 57-65 – “the network shopping service 110 may comprise one or multiple servers;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift)…each gift list created by the user is displayed, as indicated by gift lists 910-914, and controls are provided to…view gifts/items on the list…and view a purchase history of items related to this gift list”; Col. 8, Ln. 16-20 and Fig. 6B – “FIGS. 6A and 6B are pictorial diagrams illustrating browser displays 602 showing an item 606 offered for sale by a typical vendor via e-commerce activities. Moreover, FIGS. 6A and 6B further illustrate at least one path for how a user might add the browsed item to a gift list”; (Examiner Note: the recommendations 
causing the display unit to selectively display the first, second, or third display components in response to user activation of the first, second, or third operational instruction input areas (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user”; Col. 9, Ln. 48-Col. 10, Ln. 5 – “controls are provided to…view gifts/items on the list…and view a purchase history of items related to this gift list” (Examiner Note: the recommendations on the gift list are the first display component, the gift list is the second display component, and the purchase history is the third display component; the operational instruction on the first area is addition of an item to a gift list which causes recommendation display, second area is “saved gifts” link in Fig. 9, and third area is “History” link in Fig. 9);
wherein the first display component further includes one or more registering operation instruction input areas and the processor is further caused to register, upon user selection of a first registering operation instruction input area, a first product registered in the first classification as newly registered in the second classification (Cohen: Col. 8, Ln. 2-13 – “as part of presenting information to a user in regard to one or more gift lists that the user has created, and in addition to listing those items that have been placed on the gift list by the user, the network shopping service 110 may also evaluate the gift list information 500 to identify additional items that the user might want to purchase for the targeted person. These recommended items may or may not be stored with the gift list, though if a user likes one of the , and
the second display component further includes one or more purchased operation instruction input areas and the processor is further caused to register, upon selection of a first purchased operation instruction input area, a second product registered in the second classification as newly registered in the third classification and unregister the second product from the second classification (Cohen: Col. 8, Ln. 65-Col. 9, Ln. 3 and Fig. 6c – “In this illustrative display, the user can add the gift item 606 to an electronic cart via control 622, which will take the item off the gift list and place it in the user's purchase history”), and
the processor is further caused to transmit, upon selection of the first registering operation instruction input area and/or the first purchased operation instruction input area, information to a server to update the product information and/or the user information in the database (Cohen Col. 6, Ln. 51-57 – “The network interface is used by the gift list server 116 to communicate with…a consumer device in providing the gift list server's functionality. The user data store 310 is a data store that includes user records 312 corresponding to those users that take advantage of the gift list abilities of the gift list server 116”; Col. 8, Ln. 9-12 – “if a user likes one of the recommendations, an actionable control is typically provided to store the recommended item on the gift list as a gift list item”; Col. 8, Ln. 65-Col. 9, Ln. 3 and Fig. 6c – “user can add the gift item 606 to an electronic cart via control 622, which will take the item off the gift list and place it in the user's purchase history”); and
selectively displaying the fourth screen (Col. 8, Ln. 16-20 and Fig. 6B – “FIGS. 6A and 6B are pictorial diagrams illustrating browser displays 602 showing an item 606 offered for sale 
Cohen further discloses display components, including screens (Cohen: Figs. 4, 6A-C, 9). Cohen additionally discloses the first icon in the information about a product registered in the first classification (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list…displayed are system-supplied recommendations, such as recommendations 626 and 628, based on user-provided information regarding the targeted person”). Cohen further discloses display of a wish-list screen (Cohen: Fig 4 and 6C). Additionally, Cohen discloses that a purchase history may be viewed (Cohen: Col. 9, Ln. 48-Col. 10, Ln. 5),
yet Cohen does not explicitly disclose that the display components comprise screens; that an icon comprises a designated input area configured to receive an input from the user; that each of the first, second, and third display components includes an operational instruction input on first, second, and third areas arranged in this order which allows from the user to switch between display of the first, second, and third screens; and displaying a screen in response to user activation of a designated input area. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including 
that the first, second, and third display components comprise screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the ‘registry builder’ tab 310b, in some implementations, the user selects the ‘what's new’ tab 310a to review new baby products available for purchase or the ‘my items’ tab 310c…products presented upon selection of the ‘my items’ tab 310c include…other user data such as previous purchase behavior”; e.g., the first 
that each of the first, second, and third display components includes an operational instruction input on first, second, and third areas arranged in this order which allows from the user to switch between display of the first, second, and third screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the ‘registry builder’ tab 310b, in some implementations, the user selects the ‘what's new’ tab 310a to review new baby products available for purchase or the ‘my items’ tab 310c…products presented upon selection of the ‘my items’ tab 310c include…other user data such as previous purchase behavior” (Examiner note: 310a is the first area, 310b is the second area, and 310c is the third area and they are arranged from right to left in Fig. 3).
It would have been obvious to one of ordinary skill in the art to include in the shopping list apparatus, as taught by Cohen, the ability that the first, second, and third display components comprise screens; and that each of the first, second, and third display components includes an operational instruction input on first, second, and third areas arranged in this order which allows from the user to switch between display of the first, second, and third screens, as taught by Lawrence, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Cohen, to include the teachings of Lawrence, in order to review products that are new or purchased (Lawrence: [0034]).
that an icon comprises a designated input area configured to receive an input from the user (Szulczewski: [0036] and Fig. 2 – “Each selectable frame (e.g., 231) displays a sample image of a corresponding product”); and 
displaying a screen in response to user activation of a designated input area (Szulczewski: [0036] and Fig. 2 – “A user can select a product frame, causing the client application 152 to present another user interface (a detail product page) displaying further information of the corresponding product”; [0039] and Fig. 3B – “an item detail page (e.g., product detail page) 310, as illustrated in FIG. 3B. The product detail page 310”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the page of Szulczewski in the apparatus of Cohen because Cohen already discloses selectable pages and Szulczewski is merely demonstrating that the page may be displayed according to an input. Additionally, it would have been obvious to have included that an icon comprises a designated input area configured to receive an input from the user; and displaying a screen in response to user activation of a designated input area as taught by Szulczewski because page displays are well-known and the use of it in a shopping setting would have allowed a user to complete a shopping experience more quickly (Szulczewski: [0006]).

In regards to claim 25, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 9. Cohen further discloses wherein the fourth screen further includes the first registering operation instruction input area and the processor is further caused, upon selection of the first registering operation instruction input area, to register the first product registered in the first classification as newly registered in the second classification (Cohen: Col. 8, Ln. 16-20 and Fig. 6B – “FIGS. 

In regards to claim 26, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 9. Cohen further discloses wherein the processor causes the display to display a fifth display component in which detailed information about a product registered in the second classification is displayed, wherein the fifth display component further includes the first purchased operation instruction input area and the processor is further caused, upon selection of the first purchased operation instruction input area, to register the second product in the second classification as newly registered in the third classification and unregistering the second product from the second classification (Cohen: Col. 8, Ln. 65-Col. 9, Ln. 3 and Fig. 6c – “In this illustrative display, the user can add the gift item 606 to an electronic cart via control 622, which will take the item off the gift list and place it in the user's purchase history”),
yet Cohen do not explicitly disclose that the display components comprise screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9. 

In regards to claim 27, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 26. Cohen further discloses wherein the detailed information about a product registered in the first classification comprises official information and purchase site information and wherein the detailed information about a product registered in the second classification comprises the official information and the purchase site information (Cohen: Col. 8, Ln. 16-20 and Fig. 6B – “FIGS. 6A and 6B are pictorial diagrams illustrating browser displays 602 showing an item 606 offered for sale by a typical vendor via e-commerce activities. Moreover, FIGS. 6A and 6B further illustrate at least one path for how a user might add the browsed item to a gift list”; Cohen: Col. 8, Ln. 65-Col. 9, Ln. 3 and Fig. 6c – “In this illustrative display, the user can add the gift item 606 to an electronic cart via control 622, which will take the item off the gift list and place it in the user's purchase history”; the examiner notes the figures display both information about the product (interpreted to be official information) and information about the purchase site).

In regards to claim 28, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 26. Cohen further discloses wherein the detailed information about a product registered in the first classification is displayed in a first location on the fourth screen and wherein the detailed information about a product registered in the second classification is displayed in the first location on the fifth display component (Cohen: Col. 8, Ln. 16-20 and Fig. 6B – “FIGS. 6A and 6B are pictorial diagrams illustrating browser displays 602 showing an item 606 offered for sale by a typical vendor via e-commerce activities. Moreover, FIGS. 6A and 6B further illustrate at least one path for how a user might add the browsed item to a gift list”; Cohen: Col. 8, Ln. 65-
yet Cohen do not explicitly disclose that the display components comprise screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9. 

In regards to claim 29, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 28. Cohen further discloses wherein the first registering operation instruction input area is displayed in a second location on the fourth screen and the first purchased operation instruction input area is displayed in a third location on the fifth display component, wherein the second location is different from the third location to prevent the user from mistakenly selecting the first registering operation instruction input area or the first purchased operating instruction input area (Cohen: Col. 8, Ln. 16-20 and Fig. 6B – “FIGS. 6A and 6B are pictorial diagrams illustrating browser displays 602 showing an item 606 offered for sale by a typical vendor via e-commerce activities. Moreover, FIGS. 6A and 6B further illustrate at least one path for how a user might add the 
yet Cohen do not explicitly disclose that the display components comprise screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9. 
EXAMINER NOTE: the limitation “to prevent the user from mistakenly selecting the first registering operation instruction input area or the first purchased operating instruction input area” is merely an intended result and is accordingly granted little to no patentable weight.

In regards to claim 30, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 9. Cohen further discloses wherein the information about a product registered in the second classification includes a second icon and selectively displaying a fifth display component in which detailed information about a product registered in the second classification is and that the second icon is in the information about a product registered in the second classification (Cohen: 
yet Cohen do not explicitly disclose that the display components comprise screens; that an icon comprises a designated input area configured to receive an input from the user; and displaying a screen in response to user activation of a designated input area. 
However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9. 
Additionally, Szulczewski teaches a similar shopping method (Szulczewski: [abstract]), including that an icon comprises a designated input area configured to receive an input from the user (Szulczewski: [0036] and Fig. 2 – “Each selectable frame (e.g., 231) displays a sample image of a corresponding product”); and 
displaying a screen in response to user activation of a designated input area (Szulczewski: [0036] and Fig. 2 – “A user can select a product frame, causing the client application 152 to present another user interface (a detail product page) displaying further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Szulczewski with Cohen for the reasons identified above with respect to claim 9. 

In regards to claim 31, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 30. Cohen further discloses wherein the detailed information about a product registered in the first classification comprises official information and purchase site information and wherein the detailed information about a product registered in the second classification comprises the official information and the purchase site information (Cohen: Col. 8, Ln. 16-20 and Fig. 6B – “FIGS. 6A and 6B are pictorial diagrams illustrating browser displays 602 showing an item 606 offered for sale by a typical vendor via e-commerce activities. Moreover, FIGS. 6A and 6B further illustrate at least one path for how a user might add the browsed item to a gift list”; Cohen: Col. 8, Ln. 65-Col. 9, Ln. 3 and Fig. 6c – “In this illustrative display, the user can add the gift item 606 to an electronic cart via control 622, which will take the item off the gift list and place it in the user's purchase history”; the examiner notes the figures display both information about the product (interpreted to be official information) and information about the purchase site).

In regards to claim 32, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 9. Cohen further discloses wherein the information about a product registered in the third classification includes a third designated input area configured to receive an input from the user and selectively displaying a sixth display component in which detailed information about a product registered in the third classification is displayed and that the third icon is in the information about a product registered in the third classification (Cohen: Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift)…each gift list created by the user is displayed, as indicated by gift lists 910-914, and controls are provided to…view gifts/items on the list…and view a purchase history of items related to this gift list”),
yet Cohen do not explicitly disclose that the display components comprise screens; and displaying a screen in response to user activation of a designated input area. 
However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9. 
Additionally, Szulczewski teaches a similar shopping method (Szulczewski: [abstract]), including that an icon comprises a designated input area configured to receive an input from the user (Szulczewski: [0036] and Fig. 2 – “Each selectable frame (e.g., 231) displays a sample image of a corresponding product”); and 
displaying a screen in response to user activation of a designated input area (Szulczewski: [0036] and Fig. 2 – “A user can select a product frame, causing the client application 152 to present another user interface (a detail product page) displaying further information of the corresponding product”; [0039] and Fig. 3B – “an item detail page (e.g., product detail page) 310, as illustrated in FIG. 3B. The product detail page 310”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Szulczewski with Cohen for the reasons identified above with respect to claim 9. 

In regards to claim 33, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 11. Cohen further discloses wherein the detailed information about a product registered in the first classification, the detailed information about a product registered in the second classification, and the detailed information about a product registered in the third classification is generated using artificial intelligence (Cohen: Col. 10, Ln. 57-67 – “a plurality of network shopping services cooperate with a software component integrated with or installed in the user's browser that presents a user interface control…Each cooperative network shopping service need only recognize and interact with the gift list software component installed in the user's browser, rather than cooperatively interacting with other network shopping services”).

Response to Arguments
Applicant’s arguments, filed 11/12/2021, have been fully considered.

35 U.S.C. § 103


35 U.S.C. § 101
Applicant argues the claims are not directed to an abstract idea because “the claims cannot be grouped as certain methods of organizing human activity” (Remarks pages 14-16). The examiner disagrees. The 2019 PEG enumerates groupings of abstract ideas, thereby synthesizing the holdings of various court decisions to facilitate examination. Among the enumerated groupings is the Certain Methods of Organizing Human Activity grouping, which includes activity that falls within the enumerated sub-grouping of commercial or legal interactions, including subject matter relating to agreements in the form of contracts, legal obligations, 
Applicant argues the claims are integrated into a practical application because “the elements of the independent claims reflect specific improvements to the technical field of graphical user interfaces.” (Remarks pages 14-17). The examiner disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraph [0001] of Applicant’s specification, which describes Applicant’s claimed invention as improving upon product purchase management. 
Although the claims include computer technology such as an apparatus, a display, a processor, a memory, a database, display screens, operational instruction inputs, a server, transmitting information, and a medium, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of providing product information in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the 
	Applicant argues the claims recite significantly more because “the arrangement of all of the claim features provides an improvement to the technology of the independent claims.” (Remarks pages 14-17). The examiner disagrees. Applicant's claims do not describe how the particular arrangement of elements is a technical improvement and the claims, in fact, only merely recite the abstract idea of providing product information along with the requirement to perform it on a set of generic computer components. For example, Applicant's claims merely recite steps of a method with generic computer components being recited in a generic manner. While an apparatus, a display, a processor, a memory, a database, display screens, operational instruction inputs, a server, transmitting information, and a medium are included within the claims, they are claimed in a generic manner and merely perform generic functions. Applicant’s disclosure does not articulate or suggest how these additional elements function, individually or in combination, in any manner other than using generic functionality nor does the disclosure 
	Applicant argues the dependent claims are allowable over 101 for additional reasons, as well as for the reasons with respect to the independent claims (Remarks pages 17-18). The examiner disagrees. The independent claims recite the additional elements at a high level and do not integrate the abstract idea into a practical application or provide significantly more. Further, as discussed above, the 101 rejection to the independent claims has been maintained. Therefore, the 101 rejection to the dependent claims has been maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Previously cited Vallery et al. (US 20140046794 A1) teaches a shopping interface. A user may receive product recommendations. A user may also drag products into a shopping wish list. The wishlist contains product information.
Previously cited Kim (US 20150120417 A1) teaches a shopping interface. The interface includes a “purchased shop” representing a shop from which an item is purchased and an “interest shop.” The different shop classifications are selectively displayed upon selection of a tab.
Newly cited NPL reference U teaches a product purchase management system. A user is able to add items to a gift list. Items from multiple stores may be added. Users can purchase the items.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625